Citation Nr: 1532551	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer as due to ionizing radiation exposure.  

2.  Entitlement to service connection for cirrhosis of the liver as due to ionizing radiation exposure. 

3.  Entitlement to service connection for residuals of gallstones as due to ionizing radiation exposure. 

4.  Entitlement to service connection for residual surgical scar as secondary to colon cancer. 

5.  Entitlement to service connection for residuals of head trauma as secondary to colon cancer.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to August 1972. 

These matters come on appeal before the Board of Veterans' Appeals from a June 2014 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Jackson, Mississippi, which the denied the benefits sought on appeal.  The jurisdiction has since been transferred to the RO in Roanoke, Virginia.  

In March 2015, the Veteran and his wife presented testimony before the undersigned Veterans Law Judge at the VA Central Office, located in Washington, DC.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has considered both the Veteran's paper claims folder and the documents contained the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system in conjunction with this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to low-dose ionizing radiation while he was stated at McMurdo Naval Base in Antarctica from October 1971 to February 1972. 

2.  When viewed in the light favorable to the Veteran, the competent evidence of record demonstrates that his colon cancer is likely etiologically related to his in-service exposure to low-dose ionizing radiation. 

3.  When viewed in the light favorable to the Veteran, the competent evidence of record demonstrates that his cirrhosis of the liver is likely etiologically related to his in-service exposure to low-dose ionizing radiation.

4.  When viewed in the light favorable to the Veteran, the competent evidence of record demonstrates that his residuals of gallstones are likely etiologically related to his in-service exposure to low-dose ionizing radiation.

5.  The Veteran has a residual surgical scar as result of his colon cancer.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for residuals of colon cancer as due to exposure to ionizing radiation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).
 

2.  The criteria to establish service connection for cirrhosis of the liver as due to exposure to ionizing radiation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

3.  The criteria to establish service connection for gallstones as due to exposure to ionizing radiation have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

4.  The criteria to establish service connection for surgical scar as secondary to residuals of colon cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable decision in granting service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.





2.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a). 

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

 Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2014); 38 C.F.R. § 3.309(d)(3)(ii).  In the instant case, the evidence of record does not establish, and the Veteran does not claim, that he participated in any of these activities.  The Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is, therefore, not warranted. 

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, colon cancer; such condition must have become manifest five years or more after exposure.  See 38 C.F.R. § 3.311(b).  These provisions apply in this case because the evidence indicates that the Veteran had colon cancer, a radiogenic disease, which first manifested in 2002, more than five years after the Veteran's reported in-service exposure to ionizing radiation. 

Section 3.311(a) calls for the development of a radiation dose assessment when it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and when it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Certain chronic diseases, including cancer, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the provisions relating to presumptive service connection, secondary service condition, or exposure to ionizing radiation, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Ionizing Radiation Claims

The Veteran contends that he developed colon cancer, cirrhosis of the liver, and gallstones as a result of his exposure to ionizing radiation while he was stationed at McMurdo Naval Station in Antarctica from October 1971 to February 1972.  The Veteran contends that he was exposed to ionizing radiation through the consumption of irradiated food and water as a result of leakages from the PM-3A nuclear power plant located at McMurdo Naval Station.  The Veteran has submitted military records that reflect that the nuclear power plant was used to generate power and purify sea water for the station.  These military records also reflect the nuclear power plant was shut down in September 1972 and later dismantled as result of leakages.  

The Veteran's private treatment records reflect that he was diagnosed with colon cancer in 2002 and he underwent sigmoid resection of his colon in September 2002.  Subsequent private medical records show that the Veteran complained of painful bowel movements, diarrhea, and bloody bowel movements which were attributed as residuals of his colon resection.  These medical records also reflect that the Veteran was diagnosed with cirrhosis of the liver and gallstones in February 2008.  As such, current diagnoses have been shown for each claimed disorder.  

With regard to the Veteran's assertions that he was exposed to ionizing radiation, the Board finds that the Veteran's military personnel records do reflect he served at McMurdo Naval Base in Antarctica from October 1971 to February 1972.  His DD214 shows that the Veteran's military occupational specialty was as a radio and TV specialist.  His medical records do not contain a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).  However, the Naval Dosimetry Center was able to determine the Veteran had a dose assessment of .522 rem based on the information contained in his completed McMurdo U.S. Naval Dosimetry Center Questionnaire in accordance with the Defense Threat Reduction Agency report, DTRA-TR-12-033 "Upper Bound Radiation Dose Assessment for Military Personnel at McMurdo station in Antarctica between 1962 and 1979."  It was noted that DTRA dose assessment included all known potential for radiation exposures of support personnel at McMurdo station and use conservative exposure parameter values and uncertainty factors, and the completed questionnaire captured any individual variations based on the Veteran's experience.  As such, in-service injury, exposure to ionizing radiation, has been demonstrated.

The Board acknowledges the Veteran contention that the dose assessment prepared by the Naval Dosimetry Center grossly underestimates his actual exposure to ionizing radiation while he was stationed at McMurdo Naval Station.  He has submitted various documents, including scientific reports and presentations, which strongly suggest that the personnel stationed at McMurdo from 1962 to 1979 who were not monitored with dosimetry badges may have been exposed to higher levels of radiation than estimated by methodology used by DTRA.  These reports further suggest that there is an uncertainty in estimating external and internal dose assessments for veterans at McMurdo Naval Station due to imperfection in measuring instruments, procedural errors, and data recording since the exposure at that time.  See Veterans' Advisory Board on Dose Reconstruction, 13th Meeting, July 2013, "Utility of NIOSH-IREP for Evaluating Probability of Disease Causation for McMurdo Station Veterans" presented by F. O. Hoffman; March 2011 letter from U.S. Senator Sherrod Brown to Secretary of Defense; and a December 2010 report by Dr. R. B., titled "Review of the Exposure to Radioactive Particulates at McMurdo Station, Antarctica." 

Notably, when there is material difference between an estimate of dose from a credible source submitted by the Veteran and the dose data derived from official military records, a referral to an independent expert to prepare a separate radiation dose estimate is needed.  See 38 C.F.R. § 3.311(a)(3).  However, given the favorable determination in this case as well as the acknowledged uncertainty in ascertaining accurate dose estimation, the Board finds that such a referral is not needed at this time.  

The remaining question on appeal is whether there is competent medical evidence that demonstrates the Veteran's current diagnosed disorders are etiologically related to his in-service exposure to ionizing radiation exposure. 

The record contains a March 2014 memorandum from the Director of Environmental Health Program in Post-9/11 Era to the Under Secretary, in which it was concluded that the Veteran's colon cancer was unlikely attributable to his radiation exposure in service based on the dose assessment of .522 rem and review of scientific literature.  In support of this conclusion, it was noted that the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources. It was felt that health risks associated with below 5-10 rems were too small to be observed or are nonexistent.  Since the Veteran's radiation dose assessment did not exceed 5 rem in one year or 10 rem in a lifetime, it was concluded that his colon cancer was not likely attributable to his in-service radiation exposure.  This medical conclusion was affirmed and adopted by the Director of Compensation and Pension Service (CPS) in an April 2014 advisory opinion report. 

In support of his claims, the Veteran has submitted a December 2010 report prepared by Dr. R. B. that reviews the exposure of veterans to radioactive particulates at McMurdo Naval Station and discusses the Veteran's medical history.  Dr. B. prepared a lengthy and comprehensive report that addressed the exposure of military personnel to radioactive particulates ingested from contaminated water caused by the nuclear power plant.  Based on a review of the military records of PM-3A nuclear power plant, relevant scientific literature, and the Veteran's medical history, Dr. B. concluded that it was more likely than not that the Veteran's colon cancer, cirrhosis of the liver, and gallstones were a result of his exposure to ionizing radiation while he was stationed at McMurdo Naval Station.  She noted that the Veteran's disorders were consistent with exposure to sub-micron radioactive heavy metal particles.  It was noted that such exposure is consistent with air born effluent from the failed nuclear power plant that contaminated the galley water which was used for both drinking and cooking by naval personnel.  The area of the gastrointestinal tract would receive the highest radiation dose to tissue as a result of the ingestion of radioactive particles.  

The Board notes that a review of the Veteran's treatment records initially suggests that his cirrhosis of the liver is secondary to his hemochromatosis.  These medical records also reflect that hemochromatosis is considered a hereditary condition, which is unrelated to his exposure to ionizing radiation according to Dr. B. in her December 2010 report.  However, subsequent VA treatment records demonstrate that a finding of cirrhosis of the liver secondary to hemochromatosis has been ruled out.  See September 2014 VA treatment record.  

The Board finds that after resolving any doubt in the Veteran's favor, the competent evidence of record supports the finding that his cirrhosis of the liver is related to his in-service exposure to ionizing radiation.  In this regard, there is no conflicting medical opinion of record that discounts Dr. B.'s December 2010 medical conclusion that the Veteran's cirrhosis of the liver is consistent with his exposure to ionizing radiation as result of his ingestion of radioactive particles in contaminated galley water.  

Based on a review of all of the evidence of record, the evidence demonstrates that the Veteran was exposed to low-dose ionizing radiation while he was stationed at McMurdo Naval Station in Antarctica.  The Veteran has a current diagnosis of residuals of colon cancer, a radiogenic disease, which first manifested 20 years after his last ionizing radiation exposure.  He also has current diagnoses of cirrhosis of the liver and gallstones.  Dr. B.'s found that the Veteran's colon cancer, cirrhosis of the liver, and gallstones were the direct result of his exposure to ionizing radiation. There are conflicting opinions as to whether the Veteran's level of radiation exposure was sufficient to have caused his conditions.  However, the Board finds that Dr. B.'s opinion was based on a fully articulated rationale and supported by medical literature.  

Therefore, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran's service connection claim for residuals of colon cancer, cirrhosis of the liver, and residuals of gallstones are all as secondary to his exposure to ionizing radiation is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.

Secondary Service Connection 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As the evidence demonstrates that the Veteran has a residual scar as result of surgery to treat his colon cancer, the Veteran is also entitled to service connection for surgical scar as secondary to his residuals of colon cancer.  See 38 C.F.R. § 3.310(b).


ORDER

Entitlement to service connection for residuals of colon cancer is granted. 

 Entitlement to service connection for cirrhosis of the liver is granted.

 Entitlement to service connection for residuals of gallstones is granted.

Entitlement to service connection for residual surgical scar is granted.



REMAND

The Veteran seeks entitlement to service connection for residuals of head trauma as secondary to his colon cancer surgery.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  

The Veteran contends that he has suffered from head trauma due to falls as result of his colon cancer treatment.  While the available medical records do not reflect complaints or treatment for residuals of head trauma, the Veteran is competent to report that he suffered from falls as result of his colon cancer treatment and he sustained injuries associated with those falls.  The Veteran has not yet been afforded with a VA examination in conjunction with his claim.  On remand, the Veteran should be afforded with a VA examination to determine whether he has current residuals of a head trauma due to falls as result of his treatment for colon cancer.   

Prior to the examination, any outstanding medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he identify any outstanding VA and private treatment records.  Request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  Attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers. 

2. Once the above development has been completed, schedule the Veteran for a VA examination to ascertain whether he has any current residuals of the head trauma due to falls associated with his treatment for colon cancer.  The examiner should review the claims file and note that review in the report.   All indicated tests and studies should be performed.  The examiner should clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the head trauma caused by a fall as result of his treatment for colon cancer.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment is related to the reported falls associated with his treatment for colon cancer.   A complete rationale for any opinion expressed must be provided.

3. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


